Citation Nr: 1120724	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and D.C. 


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on March 17, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To provide a new VA examination.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In this case, the Veteran was afforded VA examinations in June 2008 and December 2008 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  However, as will be discussed in detail below, the Board finds that the VA examinations are inadequate.  

Here, the June 2008 VA examiner noted a diagnosis of tinnitus, but opined that he could not resolve the issue without resorting to mere speculation.  The examiner explained that the Veteran had normal hearing at the time of his discharge in 1967.  There may have been enough acoustic trauma while in the service to cause his tinnitus; however, it would be speculation to render an opinion based on his service records.  The December 2008 VA examiner, the same audiologist that performed the June 2008 VA examination, diagnosed the Veteran with hearing loss and tinnitus and opined that he could not resolve the issue without resort to mere speculation.  The rationale provided was that the claims file records indicated normal hearing, bilaterally, at his separation.  There was no complaint regarding hearing loss or tinnitus found.  The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2010). 

Furthermore, the Board notes that the examiner opined that he could not resolve the issues of service connection without resorting to speculation, in part, because of normal hearing levels at separation.  The Board observes that there is an updated audiogram associated with the service treatment records that appears to indicate higher levels of hearing loss, but was not mentioned or discussed by the VA examiner.  In addition, the Veteran was separated from active service in July 1967.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, in order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  However, the VA examiner did not indicate whether he had converted any audiometric results using ASA standards to ISO-ANSI standards.

Moreover, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board also notes that Training Letter 10-02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  

In this case, the Veteran is competent to report a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  Indeed, his DD 214 shows that he served as a fire crewman.  He testified that he was exposed to many weapons on a consistent basis including working with M14s, grenades, and M60s.  The December 2008 VA examination found him to have bilateral hearing loss by VA standards and diagnosed him with tinnitus.  See 38 C.F.R. § 3.385.  However, the VA examiner opined that he could not resolve the issues without resorting to speculation because of the normal hearing levels at separation and no mention of hearing loss or tinnitus during active service.  It would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus which results from noise exposure or acoustic trauma generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified. Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders.  It was noted that delayed-onset tinnitus must also be considered.  In this case, the June 2008 and December 2008 VA examiner stated that he could not resolve the issue of service connection for tinnitus without resorting to speculation.  His rationale was essentially based on the fact that there was no documentation of the disorder in service.  He did not discuss the Veteran's noise exposure in service or other possible causes, including whether the Veteran's tinnitus may be due to his hearing loss.  

The United States Court of Appeals for Veterans Claims (Court) has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that a new VA examination is necessary for the purpose of determining the nature and etiology of any bilateral hearing loss and tinnitus that may be present.



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should also state whether the Veteran has current bilateral hearing loss and tinnitus.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as a fire crewman, and he is competent to attest to factual matters of which he had first-hand knowledge.  

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran currently has bilateral hearing loss and tinnitus that are causally or etiologically related to his military service, including noise exposure.  He or she should also address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure and an accident in service as opposed to some other cause.

In rendering the above opinions, the examiner should address the updated audiogram associated with the service treatment records and convert the in-service audiometric data from ASA standards to ISO-ANSI standards.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


